Citation Nr: 0015519	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected discogenic disease, at L5-S1, currently 
rated as 20 percent disabling.

2.  Entitlement to service connection for gastrointestinal 
disorder, secondary to medications for service-connected 
discogenic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1961 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  That rating decision denied an 
increased disability rating in excess of 20 percent for 
service-connected discogenic disease, at L5-S1. The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal of this issue.

During the pendency of this appeal, the appellant filed a 
claim for service connection for gastrointestinal disorder, 
secondary to the medications used in treating his service-
connected discogenic disease, at L5-S1.  In December 1998, 
the RO issued a rating decision that denied this claim.  
Thereafter, the appellant perfected his appeal of this 
decision.

The issue of entitlement to an increased disability rating 
for service-connected discogenic disease, at L5-S1, will be 
addressed solely in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran currently has diagnoses of hiatal hernia and 
gastroesophageal reflux.

2.  There is medical evidence of record suggesting a link 
between the veteran's current gastrointestinal disorder and 
the medications prescribed to the veteran in treating his 
service-connected discogenic disease, at L5-S1.

3.  The veteran has presented a plausible claim for service 
connection for gastrointestinal disorder, secondary to 
medications for service-connected discogenic disease, L5-S1.

CONCLUSION OF LAW

The claim of entitlement to service connection for 
gastrointestinal disorder, secondary to medications for 
service-connected discogenic disease, at L5-S1, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of symptoms noted is required to demonstrate 
a relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the veteran contends that he incurred or 
aggravated a gastrointestinal disorder, secondary to the 
medications prescribed in treating his service-connected 
discogenic disease, at L5-S1.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

After reviewing the medical opinions submitted herein, the 
Board concludes that the veteran's claim for service 
connection for gastrointestinal disorder, secondary to 
medications for service-connected discogenic disease, at L5-
S1, is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The report of the veteran's most recent VA 
examination of the stomach, performed in November 1998, noted 
a long history of hiatal hernia and gastroesophageal reflux.  
The report also noted that the anti-inflammatory medications 
prescribed in treating the veteran's service-connected back 
disorder "may have contributed to his [gastrointestinal] 
symptoms by causing a chronic irritation of the esophagus and 
gastric mucosa."  Moreover, a treatment summary letter from 
M. Solon, M.D., dated in October 1997, noted that the 
veteran's back disorder has been "treated with . . . with 
nonsteroidal anti-inflammatory drugs which have caused him 
some gastrointestinal problems."  Viewing these medical 
opinions in a light most favorable to the appellant, the 
Board concludes that the appellant's claim herein is 
plausible, and hence well grounded.


ORDER

The claim of entitlement to service connection for 
gastrointestinal disorder, secondary to medications for 
service-connected discogenic disease, at L5-S1, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  Specifically, the Board concludes that 
additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim.

A.  Increased Disability Rating for Discogenic Disease, at 
L5-S1.

The veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
discogenic disease, at L5-S1.  He alleges that this condition 
is manifested by muscle spasms and recurrent low back pain.  
The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
Although the veteran's claim for an increased disability 
rating in this case is shown to be well grounded, the duty to 
assist him in its development has not yet been fulfilled.

i. Missing Medical Evidence

After a thorough review of the evidence of record, the Board 
concludes that the veteran's claim needs to be remanded to 
the RO for further evidentiary development.  Specifically, 
the veteran has alleged receiving ongoing outpatient 
treatment for both his back and gastrointestinal disorders.  
However, the most recent medical treatment reports of record 
are dated back in 1992, prior to the veteran's having filed 
his claim for an increased rating.  These medical records are 
essential to a proper and thorough adjudication of the 
veteran's claim for an increased rating claim.  Accordingly, 
the RO should, with the veteran's assistance, make an attempt 
to obtain these missing records, including all medical 
treatment received by the veteran during the course of this 
appeal. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

ii. Additional Medical Examination

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  

In this case, the veteran underwent a VA examination of the 
spine in May 1998.  This examination, however, was conducted 
without providing the examiner an opportunity to review or 
consider any recent medical records of prior treatment.  
Moreover, given the need for a remand herein, the passage of 
time since the May 1998 examination will be significant.  
Thus, the Board concludes that an additional VA examination 
to determine the severity of the veteran's service-connected 
discogenic disease, at L5-S1 is needed. 

B.  Service Connection for Gastrointestinal Disorders, 
Secondary to Medications for Service-Connected Disabilities

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  

After a thorough review of the veteran's claims file, the 
Board finds that an additional advisory opinion is needed in 
this matter to examine the relationship, if any, between the 
veteran's service-connected discogenic disease, at L5-S1 
(including the medical treatment received for this condition) 
and any gastrointestinal disorder the veteran may have.  A VA 
examination of the stomach, performed in May 1998, failed to 
indicate whether any objective medical treatment records were 
reviewed or considered by that examiner.  Moreover, as noted 
above, the veteran's claims file lacks a significant portion 
of the veteran's post service medical records.  The Board 
also notes that the opinion letter submitted herein by M. 
Solon, M.D., dated in October 1997, failed to identify 
exactly what the "gastrointestinal problems" were that it 
referred to.  Thus, the RO should schedule the veteran for an 
additional examination in this matter.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal in this matter 
without attempting to retrieve the missing medical evidence 
identified by the veteran and scheduling the veteran for 
additional VA examinations.  Accordingly, in order to ensure 
the appellant's right of due process, the case is Remanded 
for the following actions:

1.  The veteran should be asked to 
provide a list containing the names and 
addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for his service-connected 
discogenic disease, at L5-S1, or any 
gastrointestinal disorders (or any other 
relevant conditions) since January 1993.  
After securing the proper authorizations, 
the RO should attempt to obtain all of 
the records of treatment from all the 
sources listed by the veteran, which are 
not already on file.  These records 
should include, if possible, the 
treatment reports from: (1) J. Sodhi, 
M.D.; (2) M. Solon, M.D., at the Johns 
Hopkins Health System at Riverside; and 
(3) W. Beatis, Department of Orthopedics, 
Johns Hopkins Bayview Medical Center.  In 
addition, the veteran should be asked to 
submit any additional medical evidence he 
may possess, or obtain, in support of his 
claim.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made. The 
appellant and his representative should 
also be informed of any negative results. 
38 C.F.R. § 3.159 (1999).

2.  The RO should schedule the veteran for 
the type of 
VA examination or examinations it deems 
necessary to provide the complete medical 
information necessary to adjudicate the 
claim for an increased disability rating 
for service-connected discogenic disease, 
at L5-S1, in light of the Court's decision 
DeLuca v. Brown.  The claims folder should 
be made available to the examiner for 
review before the examination.  All tests, 
which the examiner deems necessary, should 
be conducted, including x-rays, 
myelograms, MRI, and CT scans.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
veteran's discogenic disease found to be 
present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees for forward flexion, backward 
extension, lateral flexion and right 
and left rotation.  The examiner should 
also identify the normal ranges of 
motion for these various movements.

c.  If the veteran describes flare-ups 
of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated.

3.  The veteran should also be afforded 
an examination by the appropriate 
specialist(s) in order to ascertain the 
nature and severity of any 
gastrointestinal disorders he may have.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should be requested to obtain from the 
veteran a history of the manifestations 
of any gastrointestinal disorder he may 
have.  All indicated special studies and 
x-rays should be accomplished, and 
clinical findings should be reported in 
detail.  The examiner is also 
specifically requested to review the 
veteran's claim file, including his 
treatment records for his discogenic 
disease, at L5-S1.  Following a review of 
these records, the examiner is requested 
to offer his or her opinion on the 
following:  

(1) whether it is at least as likely 
as not that the veteran developed a 
gastrointestinal disorder as a 
result of his service-connected 
discogenic disease, at L5-S1, or 
medications (including anti-
inflammatory medications) prescribed 
in treatment thereof; and,

(2) whether it is at least as likely 
as not that the veteran's service 
connected discogenic disease, at L5-
S1, or medications (including anti-
inflammatory medications) prescribed 
in treatment thereof made the 
veteran's gastrointestinal disorder 
worse.

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
any shoulder disorder found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

5.  After the development requested above 
has been completed, to the extent 
possible, the RO should readjudicate the 
issues of: (1) entitlement to an 
increased disability rating for service-
connected discogenic disease, at L5-S1, 
currently rated as 20 percent disabling; 
and (2) entitlement to service connection 
for gastrointestinal disorder, secondary 
to medications for service-connected 
discogenic disease, at L5-S1, with 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995).

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



